               Case 1:20-cv-05593-RA Document 44 Filed 09/18/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 ECKHART, et al.,                                                     DATE FILED: 9-18-20

                               Plaintiffs,
                                                                         20-CV-5593 (RA)
                          v.
                                                                              ORDER
 FOX NEWS, et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that counsel for all parties shall appear telephonically for conference

on October 5, 2020 at 4:00 pm. The dial-in information for the call is provided below:

                Call-in Number: (888) 363-4749

                Access Code: 1015508

         If this date and time does not work for any of the parties, the parties shall notify the court, consult

with co-counsel and opposing parties, and propose alternative dates and times.

         If Plaintiffs wish to be heard in writing on the issue of severance, they shall submit a letter to the

Court no later than September 28, 2020. If Defendants wish to respond, they shall do so no later than

October 2, 2020.

SO ORDERED.

Dated:      September 18, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
